McCLELLAN, J.
On the uncontroverted facts of this case, Murrell, upon the redemption by him of the land in controversy from the loan company, with money furnished by Maples and May under a parol contract to convey the same to said Maples and May, held the legal title in trust for the latter, not by virtue of the parol agreement but because of their having paid the consideration for the purchase by Murrell for them, and was a mere conduit thereof from the company to them. The trust resulted by operation of law, and its existence left no beneficial interest in Murrell which could be reached and subjected by his creditors. Such estates are not within the statutes against parol trusts in land, and may be established by parol evidence.
The decree of the chancellor is in consonance with these views, and it will be affirmed.
Affirmed.